Ferguson, Judge
(concurring in the result):
I concur in the result.
There is not the slightest basis in this record for an inference that the accused’s victim suffered the stab wound inflicted upon him during an earlier altercation in another barracks. The sole evidence with relation to that *229point is found in the victim’s testimony that he had, approximately one hour before he was stabbed, attempted to go to sleep in another man’s bed in the other barracks, was struck in the face by the other person, and summarily ejected from the building. Moreover, all of the testimony relating to the time the wound was suffered indicates that it occurred during the melee in which the accused was involved. The only real issue before the members of the court was whether it was the accused or one of the other soldiers then present who assaulted the victim. Accordingly, the statement by the trial counsel that, as defense counsel knew, he could prove the wound was not suffered earlier could not have affected the court-martial in its deliberations. Finally, the law officer expressly advised the members of the court-martial that the question of the accused’s guilt or innocence must be resolved on the basis of the “evidence admitted in court” and that “counsel by their arguments may not present evidence.” Under the circumstances, there is simply no fair risk that the trial counsel’s improper reference was prejudicial to the substantial rights of the accused. Stewart v United States, 247 F2d 42 (CA DC Cir) (1957); United States v Beatty, 10 USCMA 311, 317, 27 CMR 385.